Citation Nr: 0805400	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In June 2007, the veteran testified at a travel 
board hearing held at the RO.  At the hearing, she submitted 
additional evidence in support of her claim with a waiver of 
RO consideration.

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 76 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, their assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, their alleged service stressors must be established 
by official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Therefore, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The veteran is alleging that her PTSD is the result of sexual 
assault in service.  If a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2007).

In November 2003, the RO requested from the veteran the types 
of evidence described in 38 C.F.R. § 3.304(f)(3).  In reply, 
the veteran submitted a statement regarding the alleged 
sexual assaults.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Since assault is an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins 
v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Board is not required to accept an appellant's 
uncorroborated account of her service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board is also not 
required to accept an appellant's statements regarding her 
alleged symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

The question of a whether an inservice stressor occurred also 
bears upon credibility determinations, as certain veterans 
who engaged in combat with the enemy gain evidentiary 
presumptions.  38 C.F.R. § 3.304(d).  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The occurrence of an event alleged as the 
stressor upon which a PTSD diagnosis is based (as opposed to 
the sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran contends, in written statements and in June 2007 
testimony before the Board, that she has PTSD as a result of 
two sexual assaults and one attempted assault in service.  In 
a December 2003 statement in support of claim, she also 
stated that a fellow serviceman was killed when he was a 
passenger in a car that was in a motor vehicle accident 
driven by an intoxicated Russian soldier.  However, her PTSD 
claim appears to be based solely upon the sexual assaults and 
the attempted sexual assault in service.

The first claimed incident occurred while stationed at Fort 
Leonardwood between May 1981 and June 1981.  She went to 
bivouac where fellow servicemen invited her to have a beer.  
She claims that she recalls picking up the beer and that her 
next memory was that of a fellow soldier "G.G." on top of 
her and that she told him to get off of her.  She claims that 
she was drugged due to her inability to recall details of the 
assault.  She explained that she was scared, frustrated, and 
embarrassed by the assault and that she never told anyone.  
She says that her family was aware of this first assault.  As 
a result of this sexual assault, she claims that she became 
pregnant and found out while getting x-rays of her pelvis and 
hip.  She testified that she was sent to see her company 
commander and that "they" told her that she could not go to 
Panama "unless [she] took care of the matter at hand."  She 
says that "they" scheduled an appointment for her at an 
abortion clinic and that she went, but decided to keep her 
baby.  In February 1982, she gave birth to a child at Gorgas 
Hospital in Panama which she gave up for adoption.  She 
claims that her adoption papers, of which she does not have 
copies, noted that she was sexually assaulted.

The second incident occurred while stationed at Fort Clayton 
shortly after her arrival to Panama in 1981, during which she 
was engaged to her first husband.  She claims that she was 
taken to a club and then to a hotel room by a staff sergeant 
and Panamanian local.  He told her that he was stopping by 
the hotel to retrieve his playing cards and she followed him 
into the room and sat on the bed, as there was no place else 
to sit.  Shortly thereafter, he pushed her down on the bed 
and assaulted her, even though she tried to fight off her 
attacker.  After this incident, she stated that he drove her 
back to the barracks and tried to make small talk, but she 
told him that if he ever came near her again she would report 
the incident to the first sergeant.  The next day she asked 
the first sergeant to transfer her to the mailroom.  She 
reported the incidents to specialists who spoke to the 
soldier, after which she he never bothered her again.

The third incident and attempted sexual assault occurred in 
Germany where she was befriended by PFC "A."  She stated 
that he came in her tent uninvited, tried to make small talk, 
and leaned towards her.  She told him to get out of her tent 
and placed a knife near his groin and he left her tent.

At her hearing, she testified that she asked her first 
sergeant about the process of filing a sexual assault claim 
and was informed that it included an appeal, a possible loss 
of the perpetrator's rank, and a big penalty.  She testified 
that she did not want to "do this."  She further testified 
that she received Article 15s in service and that one was for 
knocking out a female private.  She stated that during 
service she sometimes used cocaine in addition to drinking at 
the end of the day.  On one occasion, she tried to overdose 
with drugs and alcohol and was sick for two days.

The service medical records include a May 1984 report of 
medical history at which time she reported that she was a 
patient at Gorgas Army hospital in Panama and gave birth.  
She also reported that she had a history of amnesia and 
unconsciousness in the past due to a head injury in grade 
school.  In a July 1985 examination report, results of a 
pelvic examination were not reported, but she had a normal 
psychiatric evaluation.  In a July 1985 report of medical 
history, she indicated that she either had in the past or 
currently experienced depression or excessive worry, nervous 
trouble, loss of memory or amnesia, and periods of 
unconsciousness.  A physician noted that she had lost twenty-
seven pounds over the past three months, had anorexia, 
frequent indigestion, and was constantly tired.  A May 1987 
examination report reflects normal psychiatric and pelvic 
examinations.  An October 1987 examination report noted a 
normal psychiatric examination.

The veteran contends that after the second assault her 
military occupational (MOS) specialty became that of mailroom 
clerk.  The service personnel records show that the veteran 
was stationed in Panama from September 1981 to September 
1983.  From September 1981 to June 1987, her MOS was heavy 
vehicle driver and from June 1987 to April 1988 her 
specialties were heavy vehicle driver and heavy vehicle 
operator.  However, in October 1988 she asked to change her 
MOS for reasons unknown.  It appears that her request was 
granted, as from October 1989 to February 1990 she served as 
the re-enlistment NCO and legal clerk for her company and 
provided technical guidance and legal advice to the company 
commander.

VA medical records show that she underwent an initial mental 
health consultation in April 2005.  She explained that she 
was raped during basic training and again in Panama.  She 
reported that she became pregnant as a result of the first 
assault and gave her baby up for adoption.  She later saw the 
baby when she was six months old, but could not obtain 
custody of the child.  She was engaged at the time of her 
first assault and blamed herself for the assault.  She 
reportedly had nightmares about the assaults and woke up 
scared, pissed, and angry.  She has two daughters and worried 
about losing another child.  She reported having momentary 
flashbacks, intrusive thoughts, and memories about her 
trauma.  Seeing a man who resembled the staff sergeant who 
assaulted her the second time triggered memories and feelings 
of fear and anger.  She avoided talking about her past.  Once 
sleep, she woke every two to three hours and her appetite was 
not good.  She denied current thoughts of harm to herself or 
others, but reported a past history of two suicide attempts 
with drugs and alcohol; one during the time she was on leave 
after the birth of her daughter by taking drugs, and the 
second time in Germany after her first husband left, with a 
mix of acid, speed, and alcohol.  After service, after 
drinking too much she placed a gun in her mouth and pointed 
it at her heart, but reported no additional suicide attempts.  
She reported that she consumed a glass or two of wine on the 
weekends.  Upon examination, she was appropriately attired 
with good hygiene.  She was pleasant and cooperative.  Her 
affect was tearful while discussing the past.  Speech was 
coherent and relevant.  She was not suicidal, homicidal, or 
psychotic.  The assessment was that she was reported symptoms 
sufficient to support a diagnosis of PTSD and her condition 
was diagnosed as PTSD related to military trauma.

VA mental health records dated in June 2005 show that her 
mood had improved.  With respect to affect, she smiled more 
readily.  However, at times she was fearful while discussing 
painful past events.  No thought disorder was present.  
Intellectual and cognitive functions were intact.  There were 
no suicidal or homicidal ideations.  The assessment was 
depressive disorder, improved; and PTSD secondary to military 
sexual assault by history.  A June 2005 psychology record 
reflects a history of witnessing her father abuse her mother.  
She stated that she told her father about the sexual assaults 
and he cried.  She shared her feelings about being weak after 
the second assault and about how she replayed the first 
assault trying to remember what happened and claimed she was 
drugged.  Her condition was diagnosed as PTSD and alcohol 
abuse.  In July 2005, her condition was diagnosed as 
depressive disorder with episodes of anxiety and PTSD 
secondary to military sexual trauma.

A January 2006 mental health examination reflects that she 
was alert and well-groomed and that her mood had improved.  
Affect was pleasant and she retained a full range.  Thoughts 
were logical with coherent associations.  Content was 
appropriate.  She did not endorse ideas of violence or harm 
to herself or others.  Attention, concentration, language, 
and memory functions were intact based on interview 
responses.  By April 2006, alcohol abuse had subsided and was 
not a problem.  She was then diagnosed with depressive 
disorder, not otherwise specified (NOS), in remission and 
PTSD secondary to MST adjusting.  A June 2006 psychology note 
reflects that she was more accepting of the fact that she 
would not likely be able to recall the first sexual assault 
in service.  She discussed the second assault and identified 
anger and feelings of weakness because she was unable to stop 
her attacker.  She shared that she felt weak and vulnerable 
since this last incident.  Her condition was diagnosed as 
chronic PTSD and depression.  A July 2006 mental health note 
shows that her current family stressor was due to her sister-
in-law and her two sons residing with her.  An August 2006 
mental health note reflects diagnoses of PTSD secondary to 
MST tolerated and a depressive disorder NOS in remission.  
She reported that after work she went out with friends for 
drinks.  By November 2006, she consumed three to four glasses 
of wine every night.  The assessment was PTSD with occasional 
flashbacks, otherwise well compensated.  However, in June 
2007 she took Valium and Tylenol #3 and made a statement 
about a slow death and made plans to check herself into a 
substance abuse program.  She was diagnosed with PTSD and 
alcohol abuse.

Accordingly, the Board finds that a medical examination is 
necessary to determine whether a diagnosis of PTSD that 
complies with DSM-IV is warranted and to identify the 
specific traumatic event or events that would warrant that 
diagnosis.

In addition, the veteran has stated that she was treated at 
Gorgas Hospital in operation at Fort Clayton in the Panama 
Canal Zone from January 1982 to February 1982.  As these 
records have not yet been requested, they should be requested 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, attempt to obtain the 
veteran's treatment records from Gorgas 
Hospital including treatment from January 
1982 to February 1982.  The records should 
be requested under the various surnames 
used by the veteran.

2.  Schedule the veteran for a VA PTSD 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  The 
examiner should specifically state whether 
each criterion (A-F) for a diagnosis of 
PTSD pursuant to DSM-IV is met and should 
specify upon what verified in-service 
stressor the diagnosis is based.  If the 
diagnosis is based on a non-service 
stressor, the examiner should so state.

3.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

